EXHIBIT 10.2
 
AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of the ___ of November,
2013 by and between Bezerius Holdings Limited, a private company limited by
shares organized under the laws of the Republic of Cyprus ("Seller" or “BHL”),
and Great East Energy, Inc., a Nevada corporation ("Buyer"). Each of the
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Option Agreement as defined below.


RECITALS:
 
WHEREAS, on July 25, 2013, the parties entered into that certain Stock Purchase
Option Agreement whereby the Seller granted to the Buyer the option to purchase
One Thousand (1,000) shares of Synderal Services LTD, a corporation organized
under the laws of the Republic of Cyprus ("SSL"), representing all of the issued
and outstanding shares in the capital of SSL (the "Shares") (the “Option
Agreement”);


WHEREAS, the parties hereto desire to amend the Option Agreement as set forth
herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.  The parties hereby agree to amend the Option Agreement as follows:


(a)  Section 4.3(a)(ii) be amended in its entirety to read as follows:


“(ii) certificates of status of good standing or extracts from the state
register of companies with the issuance date not more than forty (40) days prior
to the Option Exercise Closing date, for SSL and its Subsidiaries, including
without limitation the entities NPK-KONTAKT and LISPROMGAZ;”


(b)  Section 4.3(b)(i) be amended in its entirety to read as follows:


“(i) wire transfer in the amount equal to $500,000.00 which can be delivered to
the order of Seller pursuant to the wire instructions attached hereto as Exhibit
F, and a promissory note in the principal amount of 337,500.00 in the form of
Exhibit G attached hereto;”


2. The Buyer hereby waives the Option Exercise Closing condition set forth in
Section 4.3(a)(v) of the Option Agreement.
 
3. The Buyer hereby provides the Option Exercise Notice to the Seller and the
Seller hereby accepts such notice.
 
 
1

--------------------------------------------------------------------------------

 
 
4. Seller hereby irrevocably appoints, designates and authorizes Kline Law Group
(the “Collateral Agent”) to take such action on its behalf under the provisions
of that certain Pledge and Security Agreement dated as of the date hereof made
by Buyer in favor of the Collateral Agent for and on behalf of Seller (the
“Security Agreement”) and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of the Security Agreement, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere in this Agreement or in the Security
Agreement, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth in the Security Agreement, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the Security Agreement or otherwise exist against
the Collateral Agent. Seller acknowledges that the Collateral Agent has not made
any representation or warranty to it, and that no act by the Collateral Agent
hereinafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Collateral Agent to
Seller.
 
5. Miscellaneous.


(a) Expenses. Each party shall bear its own costs and expenses, including legal
fees, incurred or sustained in connection with the preparation of this Agreement
and related matters.
 
(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the
Subscriber.
 
(c) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Option Agreement.
 
(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties
 
(e) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
(f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Option Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(h) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(i) Except as specifically contemplated by this Agreement, the Option Agreement
shall remain in full force and effect, unaffected by this Agreement.
 
[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
 

  SELLER           BEZERIUS HOLDINGS LIMITED          
 
By:
      Name:       Its:                       BUYER             GREAT EAST
ENERGY, INC.             By: /s/ Johnnie Zarecor     Name: Johnnie Zarecor    
Its: Chairman  

 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------